1       IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 2 FRANK M. MUNIZ,

 3              Plaintiff-Appellant,

 4 vs.                                               No. 28,811

 5   NEW MEXICO CORRECTIONS
 6   DEPARTMENT (NMCD), GLOBAL
 7   EXPERTISE IN OUTSOURCING-GEO
 8   GROUP, INC., WEXFORD HEALTH
 9   SOURCES, OPTOMETRISTS DR.
10   HAROLD REBER and DR. CLAY REBER,

11              Defendants-Appellees.

12 APPEAL FROM THE DISTRICT COURT OF LEA COUNTY
13 Gary L. Clingman, District Judge

14 Frank Muñiz
15 Las Cruces, NM

16 Pro se Appellant

17   Yenson, Lynn, Allen & Wosick, P.C.
18   Patrick D. Allen
19   Patricia A.Padrino
20   Albuquerque, NM

21 for Appellees New Mexico Corrections
22 Department and Global Expertise in
23 Outsourcing-GEO Group, In.
 1 Miller Stratvert, P.A.
 2 James R. Wood
 3 Albuquerque, NM

 4 for Appellee Wexford Health Sources

 5   Simone, Roberts & Weiss, P.A.
 6   Randal W. Roberts
 7   Paul M. Smith
 8   Albuquerque, NM

 9 for Appellees Dr. Clay Reber and Dr. Harold Reber


10                           MEMORANDUM OPINION

11 VIGIL, Judge.

12        Summary dismissal was proposed for the reasons stated in the notice of

13 proposed summary disposition. No memorandum opposing summary dismissal has

14 been filed and the time for doing so has expired.

15        DISMISSED.

16        IT IS SO ORDERED.

17                                              ________________________________
18                                              MICHAEL E. VIGIL, Judge
19 WE CONCUR:


20 ________________________________
21 LINDA M. VANZI, Judge


22 ________________________________
23 TIMOTHY L. GARCIA, Judge

                                            2